     Case 2:20-cv-02896-MWF-JC Document 25 Filed 08/21/20 Page 1 of 2 Page ID #:92


 1

 2

 3
                                                                  JS-6
 4

 5

 6

 7

 8

 9                          UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11

12     ANTHONY BOUYER, an                 Case No. 2:20-cv-02896-MWF-JC
13     individual,

14                                            ORDER OF DISMISSAL WITH
       Plaintiff,                             PREJUDICE
15
       v.
16

17     E. C. NICHOLS LLC, a
       California limited liability
18     company; and DOES 1-10,
19     inclusive,
20     Defendants.
21

22

23

24

25

26

27

28
                                          1
                       ORDER OF DISMISSAL WITH PREJUDICE
     Case 2:20-cv-02896-MWF-JC Document 25 Filed 08/21/20 Page 2 of 2 Page ID #:93


 1         After consideration of the Joint Stipulation for Dismissal of the entire action

 2   with Prejudice filed by Plaintiff Anthony Bouyer (“Plaintiff”) and E. C. Nichols
 3
     LLC (“Defendant”), the Court hereby enters a dismissal with prejudice of Plaintiff’s
 4

 5   Complaint in the above-entitled action, in its entirety. Each party shall bear his or its

 6   own costs and attorneys’ fees.
 7

 8         IT IS SO ORDERED.
 9
     DATED: August 21, 2020
10

11
                                      MICHAEL W. FITZGERALD
12                                    UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         2
                         ORDER OF DISMISSAL WITH PREJUDICE
